On April 19, 2002, this court placed respondent Matthew B. Works on probation for a period of 18 months with specific conditions of supervision and reporting. In re Works, 273 Kan. 603, 43 P.3d 816 (2002).
The office of Disciplinary Administrator has filed a report verifying that respondent has fully complied with all conditions imposed upon him by this court and recommending that respondent be discharged from probation.
This court, having reviewed the files and the recommendation of the office of the Disciplinary Administrator, finds that respondent, Matthew B. Works, should be discharged from probation.
It Is Therefore Ordered that respondent is hereby discharged from probation and from any further obligation in this matter and that this proceeding is closed.
It Is Further Ordered that this order shall be published in the official Kansas Reports and that the costs herein be assessed to respondent.